Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.

For Step 1 of the eligibility analysis, the claims recite a method and a system, therefore, the claims fall into a statutory category.

For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of processing a return of a potentially inauthentic item.  These acts of mitigating risk (receiving a fraudulent item) are a fundamental economic principles or practices.  The claims also recite actions between two parties to a transaction.  These two parties are demonstrating sales activities and business relations.  Therefore, they further depict a commercial interaction.  Both of the above descriptions exhibit certain methods of organizing human activities; which is a category of abstract idea as enumerated in the 2019 PEG.  
Claim 1, which is illustrative of claims 15 and 20; defines the abstract idea by the elements of:
A method comprising: receiving, an indication that an item associated with a transaction is not authentic, the transaction occurring between accounts associated with a first and second client; 
based on the receiving of the indication, automatically causing, a return to be created; and,
automatically triggering to process the return including transferring funds to the account associated with the first client device.
These claims describe actions undertaken when a first user (buyer) seeks to return an item purchased from a second user (seller). The claims aptly describe the business relation between these two parties and the overall concept of the return process is to receive a refund for an inauthentic item.  Therefore, they recite certain methods of organizing human activity as identified above and are abstract ideas.

For Step 2A, Prong Two, of the eligibility analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
a network system;
a first application protocol interface (API) call from an authenticator system;
devices;
one or more hardware processors; and a memory storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations; and,
a machine-storage medium storing instruction.
These additional elements simply instruct one to practice the abstract idea of processing a return utilizing a network system, a first application protocol interface (API) call from an authenticator system, devices, one or more hardware processors, and a memory storing instructions to perform the method that defines the abstract idea, wherein these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. 

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion.

Dependent claims 2 – 14 and 16 – 19 contain further recitations to the same abstract idea found in claims 1 and 15.  Further claims to the account associated with the clients; an item ship event; processing the return and refund; and sending updates, details, and notifications of the returns (locked screen message or email); are all recitations to the core aspect of any transaction conducted between buyers and sellers when participating in a transaction via a network environment.  The data gathered and shared in these limitations are necessary and basic information needed to complete these transactions.  Furthermore, these recitations recite conducting these steps by the network system and utilizing client devices.  These additional elements are further linking of the claims to computer implementation and is not sufficient to provide for integration into a practical application and/or significantly more. See MPEP 2106.05(f). Using these components in their normal fashion, without significantly more, does not lend eligibility to the claim under Step 2A, Prong 2, or under Step 2B as already addressed above, with the rationale being that set forth in 2106.05(f).

Therefore, for the reasons set above, claims 1 – 20 are directed to an abstract idea without integration into a practical application and without reciting significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4, 6 – 8, 11, 13 – 16, and 18 – 20, are rejected under 35 U.S.C. 103 as being unpatentable over Howe (US20160092875), hereinafter, Howe, in view of Wechsel (US20050216368), hereinafter, Wechsel.
Regarding claims 1, 15, and 20, Howe discloses receiving, by a network system via a first application protocol interface (API) call from an authenticator system, an indication that an item associated with a transaction is not authentic; (“Payment network 112 can parse the authorization message to obtain the included product identifier. Payment network 112, using, e.g., an application programming interface (API), can make a call to product central repository 122 to obtain authentication of a product associated with the product identifier (indicated by arrow 121a).”)  See [0037].  Howe discloses the transaction occurring on the network system between accounts associated with a first and second client device; (“If transaction 105 is approved, in accordance with processes called clearing and settlement, the transaction amount will be sent from issuing bank 118 through payment network 112 to acquiring bank 110. The transaction amount, minus certain fees, will thereafter be deposited within a bank account belonging to merchant 106.”), at [0019]; and, (“…and/or the account information associated with card 104 provided by cardholder 102.”), at [0022].  Thus, Howe is illustrating the first and second accounts.     
Howe further discloses based on the receiving of the indication, automatically causing, by one or more hardware processors of the network system, a return to be created at the network system; “Further still, the payment transaction can be halted/declined in the event that the product cannot be properly authenticated, thereby avoiding any potential loss of funds for a counterfeit product….”). See [0031].
Lastly, Howe discloses a network system, one or more processors, and storage medium storing instructions, (“Payment network 112 preferably includes at least one server 114 and at least one database 116. Server 114 may include various computing devices such as a mainframe, personal computer (PC), laptop, workstation or the like. Server 114 can include a processing device and be configured to implement an authorization and clearance process, which can be stored in computer storage associated with server 114. Database 116 may include computer readable medium storage technologies such as a floppy drive, hard drive, tape drive, flash drive, optical drive, read-only memory (ROM), random access memory (RAM), and/or the like. Server 114 and database 116 may be controlled by software/hardware and may store data to allow it to operate in accordance with aspects of the present disclosure.”), at [0020]; and, (“For example, preferably random access memory (RAM) or other dynamic memory might be used for storing information and instructions to be executed by processor 604. Main memory 608 might also be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 604. Computing module 600 might likewise include a read only memory (“ROM”) or other static storage device coupled to bus 602 for storing static information and instructions for processor 604.”), at [0066].  
Not disclosed by Howe is automatically triggering the network system to process the return including transferring funds to the account associated with the first client device.
However, Wechsel discloses (“…a method for processing a product return. The method may include: capturing a disposition decision for the product return in a first management system; and triggering, in response to the captured disposition decision; at least one process related to the product return in a second management system.”)  See [0010].  Wechsel adds, (“Depending on the circumstances, various types of activities may be triggered (step 311). For example, it may be required that a full credit for the product return be issued to a customer 101 or that credit be issued at various stages…”), at [0038]; and, (“The decision code will then trigger CRM 104 to update customer 101's account to reflect the appropriate credit, charge or other update to the account, step 411.”), at [0059].
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to trigger a return and credit the accounts per the method of Wechsel in the system and method described by Howe because this leads to the intended result of altering the transaction based on the knowledge gained in Howe that the product was not authentic.  Howe makes this determination and Wechsel takes the next obvious step and returns the product and credits the buyer, as would be the buyer’s desire.  

Regarding claim 2, the combination of Howe and Wechsel discloses all the limitations of claim 1, above.  Howe further discloses wherein the account associated with the first client device previously provided payment to purchase the item and the account associated with the second client device provided the item for sale; (“If transaction 105 is approved, in accordance with processes called clearing and settlement, the transaction amount will be sent from issuing bank 118 through payment network 112 to acquiring bank 110. The transaction amount, minus certain fees, will thereafter be deposited within a bank account belonging to merchant 106.”)  See [0019].

Regarding claims 3, 4, and 16, the combination of Howe and Wechsel discloses all the limitations of claims 1 and 15, above.  Not disclosed by Howe is monitoring, by the network system, for an item ship event that includes a tracking number associated with the return; and, automatically triggering the network system to process the return is based on detecting the item ship event.
However, Wechsel discloses; (“Referring again to FIG. 2, upon approval of the return request, an authorization, including the RAN, is sent to customer 101, step 209. In one embodiment, the authorization includes a shipping notification. The shipping notification may include a mailing label created by supplier 102. The shipping label may contain the RAN and the address to which to ship the returned product(s). The shipping notification may be communicated to the customer via any communication means, such as standard mail, email, fax, a web (Internet) portal or gateway, etc.”), at [0035]; (“Integration of the shipping notification with a third-party shipper in this manner allows for tracking of the product during its shipment to supplier 102.”), at [0041]; and, (“One of ordinary skill in the art will recognize that a RAN, as created and used in the exemplary methods 200 and 300, allows for the efficient and accurate tracking of information between the various management systems or databases used to track and manage product returns.”), at [0056].  

Regarding claim 6, the combination of Howe and Wechsel discloses all the limitations of claim 1, above.  Howe further discloses automatically generating and transmitting a notification to a user having the account associated with the first client device or a notification to a user having the account associated with the second client device that the item is indicated as not authentic.; (“If the product identifier is deemed to be an invalid product identifier, e.g., the product identifier cannot be matched or associated with a valid product identifier stored in product central repository 122, product central repository 122 can indicate this determination to payment network 112 (indicated by arrow 122a).”); and, (“Payment network 112 may then add an indication regarding the additional basis for declining the authorization request (i.e., inability to authenticate the product) in the messaging back to merchant 106 via acquiring bank 110 (indicated by arrows 127 and 129) or with additional messaging (127a/129a).”).  See [0038].
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to track a return per the method of Wechsel, within the system and method described by Howe because this leads to the most efficient and effective manner to monitor the product to its next destination (return to merchant or forward to buyer) based on its authenticity.

Regarding claims 7 and 8, the combination of Howe and Wechsel discloses all the limitations of claim 1, above.  Not disclosed by Howe is generating and providing a notification to a user having the account associated with the first client device or a notification to a user having the account associated with the second client device that the funds are transferred and the return closed; and, updating one or more notifications in a profile user experience (UX) of the user having the account associated with the first client device or the user having the account associated with the second client device, the profile UX being accessible via a browser session with a website associated with the network system.
However, Wechsel discloses (“In another embodiment, the results of inspection are identified by a code, such as a decision or disposition code. As further disclosed herein, such a code may indicate the determined disposition of the product return based on the inspection at the warehouse.”), at [0037]; and, (“The decision code will then trigger CRM 104 to update customer 101's account to reflect the appropriate credit, charge or other update to the account, step 411.”), at [0059].  Wechsel adds, (“Such communication may be accomplished over conventional wired and/or wireless networks using, for example, a web (Internet) gateway or portal, e-mail, an electronic data interchange (EDI), an open-interface such as a Basic Application Interface (BAPI), XML, and/or any other known or later developed electronic messaging protocols or systems.”), at [0029].
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to notify and update a user about a return per the method of Wechsel, within the system and method described by Howe because this leads to the most efficient and effective processing of the return and keeping the users abreast of the status of their accounts and efforts.

Regarding claim 11, the combination of Howe and Wechsel discloses all the limitations of claim 1, above.  Not disclosed by Howe is transmitting at least one e-mail to the user having the account associated with the first client device or the user having the account associated with the second client device.
However, Wechsel discloses (“Such communication may be accomplished over conventional wired and/or wireless networks using, for example, a web (Internet) gateway or portal, e-mail, an electronic data interchange (EDI), an open-interface such as a Basic Application Interface (BAPI), XML, and/or any other known or later developed electronic messaging protocols or systems.”).  See [0029].   
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to notify and update a user about a return using an email per the method of Wechsel, within the system and method described by Howe because this is an easy, efficient, inexpensive, and commonplace method to send notifications.  

Regarding claims 13 and 18, the combination of Howe and Wechsel discloses all the limitations of claims 1 and 15, above.  Not disclosed by Howe is a return service system and a fund processor, the return service system configured to create, maintain, and close the return and the fund processor configured to process the return including the transferring of the funds between the accounts associated with the first client device and second client device.
However, Wechsel discloses (“The customer's request for a return authorization may be handled by a management system of supplier 102, such as CRM 104.”).  See [0034].  Wechsel adds, (“Depending on the circumstances, various types of activities may be triggered (step 311). For example, it may be required that a full credit for the product return be issued to a customer 101…”), at [0038].
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to utilize a system with return and (re)fund operations per the method of Wechsel, within the system and method described by Howe because this leads to the most efficient and effective disposition of the return process, that is, refunding the buyer for an inauthentic item.

Regarding claims 14 and 19, the combination of Howe and Wechsel discloses all the limitations of claims 1 and 15, above.  Howe further discloses wherein the receiving the indication occurs prior to the item being shipped to a user having the account associated with the first client device by a user having the account associated with the second client device, the authenticator system being an intermediary between the users; (“If the product identifier is deemed to be an invalid product identifier, e.g., the product identifier cannot be matched or associated with a valid product identifier stored in product central repository 122, product central repository 122 can indicate this determination to payment network 112 (indicated by arrow 122a). Payment network 112 can then adjust the authorization response. That is, payment network 122 can indicate to issuing bank 118 that the product is determined/believed to be counterfeit”); and, (“Merchant 106 may then cancel transaction 105 based upon the response to the authorization request. If it is deemed that the product is valid, messaging indicating this can be transmitted/exchanged between the elements of system 200 in a manner similar to that/the same as that described above, where merchant 106 can ultimately complete transaction 105.”).  See [0038].  Howe further discloses (“Additionally, system 200 may include connectivity to a third-party 124, such as a product manufacturer, distributor, and the like. Such connectivity between payment network 112 and third-party 124 can allow payment network 112 to, e.g., notify third-party 124 when and/or where a counterfeit product has been discovered as being sold to a consumer/patient.”).  See [0033].  
Claims 5, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Howe and Wechsel as applied to claims 1 and 15, above, in view of Bedier (US 20170243178), hereinafter, Bedier.
Regarding claims 5 and 17, the combination of Howe and Wechsel discloses all the limitations of claims 1 and 15, above.  Not disclosed by Howe is causing a status update at a batch event system of the network system; and detecting, by a disposition engine of the network system, the status update at the batch event system, the disposition engine triggering a fund processor of the network system to automatically process the return including the transferring of the funds based on the detecting.
However, Bedier discloses (“…network-based commerce systems and credit card processors may be aggregated and batch-transmitted together by a network-based payment system acting on behalf of multiple network-based commerce systems.”), at [0026]; and, (“The network-based commerce system 104 may include various modules or components such as, for example, a communication module 106 and a transfer request module 108. A network-based payment system 110 may include a transfer request receipt module 112 and a transaction information module 114. The transfer request receipt module 112 and transaction information module 114 may be operatively connected to an accounts database 115.”), at [0028].  
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to utilize batch processing and funds transfer per the method of Bedier, within the system and method described by Howe because this leads to the most efficient, effective, and safe disposition of the refund process, as it further authenticates the data and monies involved.  
Regarding claim 9, the combination of Howe and Wechsel discloses all the limitations of claim 8, above.  Not disclosed by Howe is details of the return including time and description of each event associated with the return.
However, Bedier discloses (“The payments table 710 may include a number of columns including a date or date/time stamp column 728 indicating the time when a transfer of value was effected, a source account column 730 and a destination account column 732 which may be references to the accounts table 702 indicating the source and destination of the transfer of value, and a PIN column 734 indicating which PIN, such as by reference to the PIN table 706, or other authentication data was used to effect the transfer of value.”).  See [0057].
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to record the time and description of the return per the method of Bedier, within the system and method described by Howe because this allows the users to have up to date information about the return in the form of digital data.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Howe and Wechsel as applied to claim 7, above, in view of Ritchie (US2018033659), hereinafter, Ritchie.
Regarding claim 10, the combination of Howe and Wechsel discloses all the limitations of claim 7, above.  Not disclosed by Howe is transmitting at least one locked screen message to a mobile device of the user having the account associated with the first client device or the user having the account associated with the second client device, wherein the mobile device includes a client application associated with the network system.
However, Ritchie discloses (“In one embodiment, the notification can be displayed on a lock screen (when the device is locked) if the message has a high priority, while low priority messages may not be displayed on the lock screen.”), at [0053]; and, (“FIG. 12 is a block diagram of data processing system hardware according to an embodiment. Note that while FIG. 12 illustrates the various components of a data processing system that may be incorporated into a mobile or handheld device or a server system…”), at [0058].
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to use a lock screen message on a mobile device per the method of Ritchie, within the system and method described by Howe because this method and the device used are ubiquitous among all users of an ecommerce system and said users are probably using a mobile device as opposed to any other piece of equipment.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Howe and Wechsel as applied to claim 1, above, in view of Wechsel (US2005192816), hereinafter, Wechsel ‘816.  
As to claim 12, the combination of Howe and Wechsel discloses all the limitations of claim 1, above.  Not disclosed by Howe is accessing, from a data store of the network system, a return address to which a user of the authenticator system returns the item; and transmitting the return address to the authenticator system.
However, Wechsel ‘816 discloses (“…upon approval of the return request, an authorization, including the RAN, is sent to customer 101, step 209. In one embodiment, the authorization includes a shipping notification. The shipping notification may include a mailing label created by supplier 102. The shipping label may contain the RAN and the address to which to ship the returned product(s). The shipping notification may be communicated to the customer via any communication means, such as standard mail, email, fax, a web (Internet) portal or gateway, etc.”), at [0035]; and, (“When a RAN is generated by CRM 104 for a product return (step 207), the RAN is communicated to other management systems, such as WM 108, step 210. Upon receipt of the RAN, WM 108 may create a data structure, record, or file for each product return, step 215. By way of example, a data structure, record, or file (such as an information object in a R/3 system) may be created to provide a Warehouse (WH) Request. The WH Request may be used for managing and tracking product returns at the warehouse level.”), at [0036].
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to access and monitor a return address per the method of Wechsel ‘816, within the system and method described by Howe because this leads to the most efficient and effective manner to share information regarding the product return between the plurality of management systems utilizing the unique identifier.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Narayan (US20200273031) discloses secure end-to-end online transaction systems and methods.  Rivkind (US20190340623) discusses a system and method for verifying authenticity of products.  Vanjani (US20060165260) details a product authenticity validation system.  Xie (US20190043059) teaches monitoring supply chains, authenticating goods and authorizing payment.  The NPL document eBay launched an authentication program that makes it safer to buy and sell big-ticket items like watches, designer handbags, and collectibles on the site — here's how it works discusses the eBay authentication program disclosed within this application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687